      6:17-cv-01636-TMC         Date Filed 02/18/20      Entry Number 69       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


 Raymond Doricchi,                                   C. A. NO. 6:17 -cv-01636-TMC

                       Plaintiff,
 v.                                                 DEFENDANT JEREMY JONES’
                                                             26(a)(3)
 Greenville County Sheriff’s                         PRE-TRIAL DISCLOSURES
 Department, et al.

                       Defendants.

       Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, Defendant Jones’
Pretrial Disclosures are as follows:
(i) the name and, if not previously provided, the address and telephone number of each witness
separately identifying those the party expects to present and those it may call if the need arises;
ANSWER:
A.     Defendant expects to call:

                      1.      Jeremy Jones
                      2.      Sgt. H. Weinmueller
                      3.      Lt. Scot Brewer
                      4.      Lt. M. A. East
                      5.      Deputy Avigliano - served warrant(s)/obtained statement(s)
                      6.      Justin Lanford - responded to GMH and transported plaintiff
                              to Detention Center.
                      7.      Judge Thompson issued warrants.
                      8.      Judge O’Brien issued warrant for Polk County Fugitive
                      9.      Kera Bennick - Property & Evidence
                      10.     Jennifer Joley - Property & Evidence
                      11.     James W. Armstrong - See Drug Analysis Test
                      12.     Miles Dean Bryant - See statement
                      13.     Larry Burger
                      14.     Medical personnel who rendered care and/or treatment to
                              the plaintiff
                              a.     L. Chase Allen, MD
                              b.     B. F. Tripp Masters, III, MD

B.     Defendant may call:

                      1.      Capt. James Beaver
                      2.      Judge Stilwell

                                                1
      6:17-cv-01636-TMC        Date Filed 02/18/20      Entry Number 69        Page 2 of 4




                      3.      Judge Cagle
                      4.      Judge Ayers
                      5.      Judge Metz Looper
                      6.      Ryan Holloway, Solicitor’s Office
                      7.      Jennifer Joley - Property & Evidence
                      8.      Michael Robert Koerner, MD
                      9.      Jacqueline Wiles
                      10.     Kate Wessinger
                      11.     Lauren Lapierre, RN
                      12.     Patricia Love, RC
                      13.     Teresa Oldson, MD
                      14.     Any witness identified in Plaintiff’s Rule 26(a)(3) Pre-Trial
                              Disclosures
(ii) the designation of those witnesses whose testimony the party expects to present by deposition
and, if not taken stenographically, a transcript of the pertinent parts of the deposition; and
       ANSWER:         Defendant does not intend to present testimony by deposition but
reserves the right to present depositions for the purposes of impeachment.
(iii) an identification of each document or other exhibit, including summaries of other evidence—
separately identifying those items the party expects to offer and those it may offer if the need
arises.
       ANSWER:        A.      Defendant expects to offer:
                              1.     Memo of Capt. M. A. East to Sheriff Steve Loftis dated
                                     5/12/15;
                              2.     Response to Resistance/Aggression dated 5/9/15
                              3.     Incident Report/Supplemental of Jeremy Jones dated
                                     5/9/15
                              4.     Supplemental Report of Justin Lanford dated 5/10/15
                              5.     Witness Statement of Miles Dean Bryant dated 5/9/15
                              6.     Property & Evidence forms
                              7.     Public Safety Laboratory Analysis Request & Drug
                                     Analysis forms
                              8.     Arrest Warrant 2015A2330203896, Resisting/Resisting
                                     Arrest
                              9.     Arrest Warrant 2015A2330203897, Drugs/Possession of
                                     less than one gram of meth or cocaine base



                                                2
     6:17-cv-01636-TMC     Date Filed 02/18/20     Entry Number 69    Page 3 of 4




                         10.    Arrest Warrant 2015A2330203894, Disorderly/Public
                                Disorderly
                                Conduct
                         11.    Arrest Warrant 2015A2330203899, Report/Giving False
                                Information to law enforcement
                         12.    Arrest Warrant 2015A2330203898,
                                Ordinance/Possession of Drug Paraphernalia
                         13     Indictment Records
                         13.    Chain of Custody Report(s)
                         14.    CAD reports, 911 calls and/or Radio Traffic
                         15.    Raymond Doricchi SLED report (Bates No. WJCB –
                                SLED 0001-0021)
                         16.    Arrest Warrant I-545108 Traffic/Failure to stop for blue
                                light (Bates No. GC Solicitor’s Office/Doricchi – 0079)
                         17.    Arrest Warrant I-577696 Traffic/Failure to stop for a
                                blue light (Bates No. GC Solicitor’s Office/Doricchi –
                                0102)
                   B.    Defendant may offer:
                         1.     Training file of Jeremy Jones
                         2.     Medical records of the plaintiff.
                         3.     General Order 205, Response to Resistance/Aggression
                         4.     SC Code of Ordinances, Article III: Drug Paraphernalia
                         5.     Defendant may utilize any pleadings or discovery filed
                                and/or served by any of the parties as direct evidence
                                and/or for impeachment purposes.
      Further, the following Deposition Transcripts may be utilized for impeachment
purposes:
Deponent                                      Date of Depo
Raymond Doricchi                              October 16, 2018
Miles Bryant                                  October 16, 2018




                                          3
     6:17-cv-01636-TMC       Date Filed 02/18/20   Entry Number 69       Page 4 of 4




                                        Respectfully submitted,


                                        s/ Charles F. Turner, Jr.
                                        Charles F. Turner, Jr. (Fed ID # 05849)
                                        872 S. Pleasantburg Drive
                                        Greenville, SC 29607
                                        Telephone: (864) 672-3711
                                        Facsimile: (864) 373-7055
                                        Email: cfturner@wjlaw.net
                                        Attorneys for Defendant Jeremy Jones


February 18, 2020
Greenville, South Carolina




                                           4
